DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraphs 26-32 set forth “clauses” which appear to be in the form of claims. These “clauses” may cause confusion as to whether they are intended to be claims or whether they are merely part of the written description. Additionally, these “clauses” may differ from the claims as the claims are amended during prosecution if they are not correspondingly amended. 
These “clauses” should be removed or otherwise reformatted / amended such that they do not appear to be claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 & 6 each appear to depend from themselves (i.e. “The apparatus of claim 4”; “The assembly of claim 6”). As best understood, claim 4 was likely intended to depend from claim 3, while claim 6 was likely intended to depend from claim 5. Additionally, in view of these errors, it is unclear if claim 7 was intended to depend from claim 5 or claim 6. However, appropriate correction and clarification are required.
Additionally, regarding claims 4 & 6, it is unclear if “the ring” (claim 4) and “the sealing compression ring” (claim 6) are actually intending to refer to the “body” as recited in claims 1 & 5, respectively. While “a sealing ring compression apparatus” is recited in claims 1 & 5, this is understood to comprise the entire claimed device (for claim 1) and/or the entire sealing compression ring assembly (for claim 5), including the O-ring itself. 

Claim 7 recites the limitation "the flange-type component" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As best understood, this was likely intended to refer to the “opposite flange surface” as recited in claim 5. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs (GB 2,307,962 A).
Regarding claim 1, Briggs discloses (Figs. 1a – 1c) a sealing compression ring apparatus (30), comprising: 
a body (32; “Body” annotated below), being substantially annular (see fig. 1c) and having a first side (e.g., an upper side facing flange 11 and faces 16 & 18; “1st Side”, below), a second side (e.g., a lower side facing flange 12 and faces 17 & 19; “2nd Side”, below), and a bore (“Bore”) extending from the first side to the second side (as shown); 
5the first side including: 
a raised outer edge portion (i.e., radially outer portion of the first side facing flange face 18; generally indicated at 40; “Raised Edge”); 
a recessed annular portion (i.e. radially inner portion of the first side facing flange face 16, generally indicated at 31; “Recess”) between the raised outer edge portion and the bore; and 
an O-ring gland (35; “Gland”) encircling the bore on the recessed annular portion.

    PNG
    media_image1.png
    501
    816
    media_image1.png
    Greyscale







	
	Regarding the preamble statement wherein the sealing compression ring apparatus is “for a liner and a pipe component”, as set forth in MPEP § 2111.02(II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.
In the instant case, as best understood, the body of the claim does set forth all of the limitations of the claimed invention (i.e. the sealing compression ring itself) and thus the preamble is seen as being only a recitation of intended use, rather than a limitation. 
However, in the event that the preamble is seen as limiting, MPEP § 2111.02(II) further states that “to satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.”. As can be seen in figures 1a & 1b of Briggs, the sealing compressing ring apparatus is capable of use with a pipe component (e.g. the flanges thereof) and such a pipe could be provided with a liner without any structural modifications to the sealing compression ring (e.g., where the liner does not extend radially into the flange, or otherwise does not interfere with the sealing compression ring, etc.). 
Finally, regarding the limitation of an “O-ring gland” encircling the bore, it is noted that claim 1 does not require the O-ring itself, but only an O-ring gland (i.e., a groove capable of accepting an O-ring). In contrast, see claim 3 which recites an O-ring placed in the O-ring gland. Thus, while the gland of Briggs has a spiral wound gasket rather than an O-ring, the groove / gland itself is seen to read on the limitation of an O-ring gland since it comprises the same structure as an O-ring groove and would be capable of accepting a compatible O-ring, as understood. See MPEP §2114(I & II). 
As a result, all of the limitations of claim 1 are met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs as applied to claim 1 above, and further in view of Lippincott (US 2,520,089).
Regarding claim 2, Briggs does not explicitly disclose the additional limitation wherein the bore has a diameter that increases from the first side to the second side.
Lippincott teaches (figs. 1-3) that a sealing compression ring apparatus may comprise a bore (12) which has a diameter that increases from a first side (i.e. the bottom side in fig. 3) to a second side (i.e. the top side in fig. 3). Lippincott suggests (e.g., in col. 1) that such an arrangement enables the sealing compression ring to function as an orifice plate (e.g. to control fluid flow through the pipe). As would be understood by a person having ordinary skill in the art, orifice geometry affects the character of flow through the orifice (e.g. the coefficient of discharge, etc.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing compression ring apparatus of Briggs such that the bore has a diameter that increases from a first side to a second side, in view of the teachings of Lippincott, to enable the sealing compression ring to function as an orifice plate (i.e., an orifice plate with an expanding orifice cross-section) to provide a measure of control for flow passing through the bore. 

Claims 3 & 4 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Briggs as applied to claim 1 above, and further in view of Wallace (US 5,564,715).
Regarding claim 3, Briggs does not explicitly disclose the additional limitation wherein the O-ring gland encircling the bore on the recessed annular portion further comprises an O-ring placed in the O-ring gland. However, Briggs does disclose O-rings provided in other glands (e.g., see 48/49 in fig. 1b). 
Wallace teaches (figs. 1-5) a sealing compression ring (10) having a body (14) comprising a plurality of sealing ring glands (28, 30, 32, 34) encircling a bore (12) of the sealing ring, the sealing ring glands each having a sealing ring (16, 18, 20, 22) placed therein. Wallace further teaches that each sealing ring may take different forms, including a spiral wound gasket (e.g., 20 & 22 in figs. 4 & 6), a spring-biased polymeric sealing ring (e.g., 16 & 18 in figs. 4 & 6), or an O-ring (e.g. 220, 222 in fig. 7; 316, 318 in fig. 8). Wallace suggests that each type of sealing ring has different benefits and drawbacks: i.e. O-rings may be best suited for high-pressure applications, spiral wound gaskets may be best suited for high-temperature fire-resistant applications, while spring-biased polymer seals may best suited to corrosive applications. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing compression ring apparatus of Briggs to further comprise an O-ring placed in the O-ring gland, in view of the teachings of Wallace, as the simple substitution of one known element (i.e. the originally disclosed spiral-wound gaskets of Briggs) for another (i.e. the elastomeric O-rings taught by Wallace) to obtain predictable results (e.g., improved high-pressure sealing performance, as suggested by Wallace). 

Regarding claim 4, with respect to the limitation wherein the O-ring is made of a material softer than that of the ring, it is noted that Briggs discloses the body of the ring to be “an incompressible steel core” (pg. 6, line 16), while Wallace teaches the O-rings to be “fabricated from an elastomeric material such as rubber, perfluorelastomers, and plastic” (col. 9, lines 5-7). Thus, as modified above, the sealing compression ring of Briggs reads on the additional limitation wherein the O-ring is made of a material softer than that of the ring. 
Additionally, as set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
In the instant case, a person of ordinary skill in the art would have recognized that the O-ring (or other sealing device) would have to be made of a material softer than that of the ring so that, when the compression ring apparatus is compressed, the O-ring, rather than the main ring body itself, is the component which is compressed / deformed. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2015/0260554; hereafter Yamashita) in view of Wallace.
Regarding claim 5, Yamashita discloses (figs. 1-3) a pipe assembly, comprising: 
a base pipe (120) including a flange (121) having a planar face (i.e. left lateral face, as oriented in fig. 1); 
a liner (123) extending axially within the base pipe and extending radially out and over a portion of the flange to define a liner flange (as shown); 
an opposite flange surface (i.e. right lateral surface of opposite flange 311, as shown in fig. 1) connected by compression fasteners to the flange (para. 58, lines 4-6: “when coupling the…flange part 121 and the…flange part 311, they are tightened by a bolt and a nut (which are not shown)”); and 
a sealing compression ring apparatus (122) compressed between the flange (121) and the opposite flange surface (311), the sealing compression ring including 
a body (see fig. 2), being substantially annular and having a first side (i.e., the right-facing side, in figs. 1-3), a second side (i.e. the left side, in figs. 1-3), and a bore extending from the first side to the second side (as shown); 
the first side including: 
a raised outer edge portion (122y); 
a recessed annular portion (122x) between the raised outer edge portion and the bore; 
the raised outer edge portion being in contact with the flange (para. 65: “…the height of the wall part 122y is set so that a tip of the wall part 122y is contacted to the flange part 121 at a stage when the lining material is somewhat compressed resulting from sufficient tightening, and the wall part 122y may be used as a stopper of the excessive tightening”).

Also, as can be seen in figs. 1 & 3, when the assembly is tightened, the recessed annular portion 122x contacts the liner flange. 

Yamashita does not explicitly disclose the additional limitations wherein an O-ring gland is provided encircling the bore on the recessed annular portion; an O-ring is provided in the O-ring gland; and the O-ring is compressed between the liner flange and the recessed annular portion. 
Wallace teaches (figs. 1-5) a pipe assembly comprising a base pipe (e.g., 36) including a flange (64), an opposite flange (66) connected to the flange by compression fasteners (76, 78), and a sealing compression ring (10) having a body (14) comprising a plurality of sealing ring glands (28, 30, 32, 34) encircling a bore (12) of the sealing ring, the sealing ring glands each having a sealing ring (16, 18, 20, 22) placed therein, to seal between the compression ring and a planar surface in contact with the compression ring. Wallace further teaches that each sealing ring may take different forms, including an O-ring (e.g. 220, 222 in fig. 7; 316, 318 in fig. 8). Wallace suggests that each type of sealing ring has different benefits: i.e. O-rings may be best suited for high-pressure applications. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe assembly of Yamashita such that an O-ring gland is provided encircling the bore on the recessed annular portion, an O-ring is provided in the O-ring gland, and the O-ring is compressed between the liner flange and the recessed annular portion, in view of the teachings of Wallace, to provide for a reliable high-pressure seal between the recessed annular portion and the liner flange; or otherwise obvious as the use of a known technique (e.g. providing a sealing compression ring with O-ring glands having corresponding O-rings which, in use, are compressed between the body of the sealing compression ring and an opposing flange surface, as in Wallace) to improve a similar device (i.e. the compression ring of Yamashita) in the same way. 
Additionally, it is noted that providing sealing rings / sealing ring glands on recessed annular portions of a sealing compression ring is otherwise known in the art (e.g., as in Briggs, cited in the grounds of rejection for claim 1). 

Claims 6 & 7 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Wallace as applied to claim 5 above, and further in view of Bettencourt (US 2002/0030326) and Egner et al. (US 5,573,282; hereafter Egner).
Regarding claim 6, with respect to the limitation wherein the sealing compression ring is constructed of a material selected to be harder than that of the liner and softer than that of the base pipe, it is first noted that Yamashita discloses the sealing compression ring to be metal (para. 60), while the liner is “fluorine resin (PFA, PTFE), polyurethane rubber, soft natural rubber, or the like” (para. 11). 
In considering the operation of the device (e.g., as shown in figs. 1 & 3), a person of ordinary skill in the art would recognize that the sealing compression ring is intended to be constructed of a material that is selected to be harder than that of the liner, or else the sealing compression ring would be unable to prevent extrusion of the liner or act as a compression stop, as disclosed, and would likely be subject to extrusion itself under pressure. 
Additionally, while Yamashita is silent as to the material of the pipe, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a material for the sealing compression ring that is softer than that of the base pipe so that, e.g., in the event of accidental over-compression during assembly, it is the compression ring which is damaged / deformed rather than the base pipe, as it would likely be much easier and more cost effective to replace the sealing ring rather than the base pipe. 
However, to promote compact prosecution, the following additional teachings are provided. 
Bettencourt teaches (e.g., fig. 3b) a sealing compression ring (10) configured for sealing between two faces (102a, 102b) of opposing pipe flanges (104a, 104b). Bettencourt suggests that the compression ring body may be formed from a number of suitable materials, including “aluminum, steel, stainless steel, copper, brass, titanium, nickel, and alloys thereof” (para. 57, lines 17-21; published claim 14). 
Egner teaches (e.g., fig. 1) a pipe assembly comprising a flanged base pipe (S) having a liner (P) disposed therein. Egner suggests that the pipe liner may be “high density polyurethane (HDPE), other plastics, elastomers, composites and similar materials”, while the base pipe “is most commonly made of steel” (col. 4, lines 38-43). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the sealing compression ring from, e.g. aluminum or copper (relatively softer metals), in view of the teachings of Bettencourt, and to form the base pipe from steel (a relatively harder metal), in view of the teachings of Egner, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As modified, the resultant pipe assembly would read on the additional limitation wherein the sealing compression ring is constructed of a material (e.g. aluminum or copper) selected to be harder than that of the liner (e.g., a soft rubber) and softer than that of the base pipe (steel). 

Regarding claim 7, Yamashita discloses the additional limitation wherein the pipe assembly further comprises an annular gasket (312) positioned between the flange-type component (i.e., the opposite flange 311, as understood) and the second side of the sealing compression ring apparatus (see fig. 1).
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                         

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753